 1   DAVIS WRIGHT TREMAINE LLP
     865 S. FIGUEROA ST.
 2   SUITE 2400
 3   LOS ANGELES, CALIFORNIA 90017-2566
     TELEPHONE (213) 633-6800
 4   FAX (213) 633-6899
 5   BONNIE E. MACNAUGHTON (State Bar No. 107402)
      bonniemacnaughton@dwt.com
 6   ANNA R. BUONO (State Bar No. 232753)
      annabuono@dwt.com
 7   JAMES H. WENDELL (pro hac vice)
      jamiewendell@dwt.com
 8
     Attorneys for Plaintiff
 9   MICROSOFT CORPORATION
10

11

12                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
13

14   MICROSOFT CORPORATION,
                                              No. 2:17-cv-04464-TJH-JCx
15                              Plaintiff,
                                              PERMANENT INJUNCTION
16          v.                                [72]
17   FAME 1 COMPUTERS, INC. a
     California corporation; and
18   CORPITGROUP, INC., a California
     corporation,
19
                                Defendants.
20

21

22

23

24

25

26

27

     PERMANENT INJUNCTION                                   Davis Wright Tremaine LLP
     Case No. 2:17-cv-04464-TJH-JC - 1                               L AW O FFICE S
                                                               920 Fifth Avenue, Suite 3300
                                                                 Seattle, WA 98104-1610
                                                          206.622.3150 main · 206.757.7700 fax
 1                                  PERMANENT INJUNCTION
 2          Pursuant to the above stipulation of the parties, IT IS HEREBY ORDERED
 3   that Defendants Fame 1 and CorpITGroup and their directors, principals, officers,
 4   employees, agents, successors and assigns are enjoined and restrained from:
 5          1.      Copying or making any other infringing use or infringing distribution
 6   of Microsoft’s software and other intellectual property, including product
 7   activation keys decoupled from their original licensed software;
 8          2.      Manufacturing, assembling, producing, distributing, offering for
 9   distribution, circulating, selling, offering for sale, advertising, importing,
10   promoting or displaying any Microsoft software or other intellectual property
11   bearing any simulation, reproduction, counterfeit, copy, or colorable imitation of
12   any of Microsoft’s registered trademarks, service marks, or copyrights, except as
13   permitted by law or as otherwise authorized or allowed by Microsoft;
14          3.      Using any simulation, reproduction, counterfeit, copy, or colorable
15   imitation of Microsoft’s registered trademarks, service marks or copyrights in
16   connection with the manufacture, assembly, production, distribution, offering for
17   distributing, circulation, sale, offering for sale, import, advertisement, promotion,
18   or display of any software, component, and/or other item not authorized or
19   licensed by Microsoft;
20          4.      Using any false designation of origin or false or misleading
21   description or false or misleading representation that can or is likely to lead the
22   trade or public or individuals erroneously to believe that any software, component,
23   and/or other item has been manufactured, assembled, produced, distributed,
24   displayed, licensed, sponsored, approved or authorized by or for Microsoft, when
25   such is not true in fact;
26          5.      Engaging in any other activity constituting an infringement of any of
27   Microsoft’s trademarks, services marks, and/or copyrights, or of Microsoft’s rights

     PERMANENT INJUNCTION                                               Davis Wright Tremaine LLP
     Case No. 2:17-cv-04464-TJH-JC - 2                                           L AW O FFICE S
                                                                           920 Fifth Avenue, Suite 3300
                                                                             Seattle, WA 98104-1610
                                                                      206.622.3150 main · 206.757.7700 fax
 1   in, or right to use or to exploit, such trademarks, services marks and/or copyrights;
 2   and/or
 3            6.    Assisting, aiding, or abetting any other person or business entity in
 4   engaging in or performing any of the activities listed above.
 5

 6            DATED THIS 30th day of May, 2019.
 7

 8                                            ______________________________
 9                                            The Honorable Terry J. Hatter Jr.
                                              UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     PERMANENT INJUNCTION                                               Davis Wright Tremaine LLP
     Case No. 2:17-cv-04464-TJH-JC - 3                                           L AW O FFICE S
                                                                           920 Fifth Avenue, Suite 3300
                                                                             Seattle, WA 98104-1610
                                                                      206.622.3150 main · 206.757.7700 fax
